


Exhibit 10.8
Promissory Note
$120,000,000.00
 
 
 
June 26, 2013



FOR VALUE RECEIVED, each of KBS SOR Northridge, LLC, a Delaware limited
liability company (“Northridge”), KBS SOR Powers Ferry Landing East, LLC, a
Delaware limited liability company (“Powers Ferry”), KBS SOR 6565-6575 West Loop
South, LLC, a Delaware limited liability company (“West Loop”) and KBS SOR
Austin Suburban Portfolio, LLC, a Delaware limited liability company (“Austin
Suburban”; Northridge, Powers Ferry, West Loop and Austin Suburban shall be
hereinafter referred to, individually, as a “Borrower” and, collectively, as
“Borrowers”), hereby promises to pay to the order of Bank of America, N.A., a
national banking association (together with any and all of its successors and
assigns and/or any other holder of this Note, “Lender”), without offset, in
immediately available funds in lawful money of the United States of America, at
5 Park Plaza, Suite 500, Irvine, California 92612, the principal sum of One
Hundred Twenty Million and No/100 Dollars ($120,000,000.00) (or the unpaid
balance of all principal advanced against this Note, if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided. Initially-capitalized terms not
otherwise defined in this Note shall have the respective meanings assigned to
such terms in the Loan Agreement (as hereinafter defined).
Section 1Payment Schedule and Maturity Date.
(a)    Accrued unpaid interest on any disbursed funds under this Note shall be
due and payable on July 1, 2013 and on the first day of each succeeding month
thereafter.
(b)    In Addition, on the first day of each month commencing on July 1, 2016,
and each succeeding month thereafter, during the original term of this Note (as
may be extended pursuant to Section 1A below), Borrowers shall repay principal
outstanding under this Note in equal installments based on an amortization
schedule providing for the full amortization of a hypothetical loan in the
amount of the outstanding principal amount of the Loan (plus any undisbursed
Loan proceeds) as of June 30, 2016 over a period of thirty (30) years at an
assumed interest rate equal to six percent (6%) per annum.
(c)    Provided, that on July 1, 2017 (the “Maturity Date”), the final maturity
of this Note, the entire principal balance of this Note then unpaid and all
accrued interest then unpaid shall be finally due and payable.
Section 1A    Extension Option. Lender shall grant a request by Borrowers to
extend the Maturity Date of this Note to July 1, 2018 (the “Extended Maturity
Date”), upon and subject to the following terms and conditions:
(a)    Basic Conditions. Unless otherwise agreed by Lender in writing:
(i)    Borrowers shall request the extension, if at all, by written notice to
Lender not more than one hundred twenty (120) days, and not less than sixty (60)
days, prior to the original Maturity Date.
(ii)    At the time of the request, and at the time of the extension, there
shall not exist any Event of Default, nor any condition or state of facts which
after notice and/or lapse of time would constitute an Event of Default.

1

--------------------------------------------------------------------------------




(iii)    Current financial statements regarding each Borrower and Guarantor (as
defined in the Loan Agreement) (dated not earlier than thirty (30) days prior to
the request for extension) and all other financial statements and other
information as may be required under the Loan Documents regarding each Borrower,
Guarantor and each Property (as hereinafter defined), shall have been submitted
promptly to Lender, and there shall not have occurred, in the reasonable opinion
of Lender, any material adverse change in the business or financial condition of
any Borrower, Guarantor, or in any Property or in any other state of facts
submitted to Lender in connection with the Loan Documents, from that which
existed on the date of this Note. This condition shall be deemed satisfied to
the extent that Borrowers and Guarantor have complied with the reporting
requirements set forth in Section 4.8 of the Loan Agreement.
(iv)    Whether or not the extension becomes effective, Borrowers shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including appraisal fees and
reasonable attorneys’ fees actually incurred by Lender; all such costs and
expenses incurred up to the time of Lender’s written agreement to the extension
shall be due and payable on or prior to Lender’s execution of that agreement (or
if the proposed extension does not become effective, then upon demand by
Lender), and any future failure to pay such amounts shall constitute a default
under the Loan Documents.
(v)    Lender shall have received and approved an MAI appraisal of each Property
meeting all applicable regulatory requirements, taking into account then-current
market conditions.
(vi)    Not later than the Maturity Date, (A) the extension shall have been
consented to and documented to Lender’s satisfaction by each Borrower, Guarantor
and Lender; (B) Lender shall have been provided with an updated title report and
judgment and lien searches, and appropriate title insurance endorsements shall
have been issued as reasonably required by Lender (provided that such
endorsements are generally issued by title companies in the applicable
jurisdiction); and (C) Borrowers shall have paid to Lender a non-refundable
extension fee in an amount equal to 0.10% of the sum of the outstanding
principal balance of the Note plus any amounts which remain undisbursed under
the TILC/Capital Expenditures Holdback, as may be reduced by any repayments on
or prior to the initial Maturity Date.
(vii)    At the time of such extension, the Properties then subject to the lien
of a Security Instrument shall have a Loan-to-Value Ratio (as defined in the
Loan Agreement) of less than or equal to sixty-five percent (65%). In the event
this Loan-to-Value Ratio is not met, Borrowers may satisfy this Loan-to-Value
Ratio prior to the extension date by making a voluntary paydown of the Loan,
without prepayment fees or premiums other than the payment of any Consequential
Loss (as hereinafter defined) under Section 4 below, together with a mutually
agreed-upon reduction in the committed amount of the Loan.
(viii)    As of the most recent Test Date, Borrowers shall satisfy an Extension
Debt Service Coverage Ratio of at least 1.35 to 1.00. In the event this
Extension Debt Service Coverage Ratio is not met, Borrowers may satisfy this
Extension Debt Service Coverage Ratio prior to the extension date by making a
voluntary paydown of the Loan, without prepayment fees or premiums other than
the payment of any Consequential Loss under Section 4 below, together with a
mutually agreed-upon reduction in the committed amount of the Loan. For purposes
hereof:

2

--------------------------------------------------------------------------------




“Extension Debt Service Coverage Ratio” means, as of any Test Date, for a
Calculation Period (as defined in the Loan Agreement) of six (6) months, the
ratio of Net Operating Income (Extension) to Debt Service (as defined in the
Loan Agreement) based on an operating statement for the Property for the
immediately preceding six (6) month period which complies with the terms of the
Loan Agreement;
“Net Operating Income (Extension)” means, with respect to any period of time,
the amount obtained by subtracting actual Operating Expenses (Extension) from
Actual Operating Revenue (as defined in the Loan Agreement); and
“Operating Expenses (Extension)” means, with respect to any period of time, the
total of all expenses actually paid or payable, computed on an annualized basis
in accordance with GAAP (as defined in the Loan Agreement), of whatever kind
relating to the ownership, operation, maintenance or management of the Property,
including utilities, ordinary repairs and maintenance, insurance premiums,
ground rents, if any, license fees, Taxes (as defined in the Loan Agreement),
advertising expenses, payroll and related taxes, management fees equal to the
greater of 3% of Actual Operating Revenue or the management fees actually paid
under any management agreement, operational equipment or other lease payments as
approved by Lender, and normalized capital expenditures equal to (i) $2.00 per
rentable square foot per year for the Northridge Property, Powers Ferry
Property, and West Loop Property, and (ii) $1.50 per rentable square foot per
year for the Great Hills Property, Park Centre Property and Westech 360
Property, but specifically excluding depreciation and amortization, impairments,
income taxes, debt service on the Loan, any item of expense that would otherwise
be covered by the provisions hereof but which is paid by any tenant under such
tenant’s Lease or other agreement provided such reimbursement by tenant is not
included in the calculation of Actual Operating Revenue. Operating Expenses
(Extension) shall be subject to appropriate seasonal and other adjustments which
are either (i) recommended by Borrowers and approved by Lender in Lender’s
reasonable discretion, or (ii) otherwise made by Lender in Lender’s reasonable
discretion.
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.
(b)    Changes in Loan Terms. All terms and conditions of the Loan Documents
shall continue to apply to the extended term except to the extent changed as
indicated below (such changes to be effective on and after the original Maturity
Date, if the extension becomes effective as provided herein):
(i)    Definition of Maturity Date. The Maturity Date shall mean the Extended
Maturity Date.
Section 2    Security; Loan Documents. The security for this Note includes (i) a
Deed to Secure Debt, Assignment and Security Agreement (Northridge) (as the same
may from time to time be amended, restated, modified or supplemented, the
“Northridge Deed to Secure Debt”) of even date herewith from Northridge to
Lender, conveying and encumbering certain real and personal property more
particularly described therein (the “Northridge Property”), (ii) a Deed to
Secure Debt, Assignment and Security Agreement (Powers Ferry) (as the same may
from time to time be amended, restated, modified or supplemented, the “Powers
Ferry Deed to

3

--------------------------------------------------------------------------------




Secure Debt”) of even date herewith from Powers Ferry to Lender, conveying and
encumbering certain real and personal property more particularly described
therein (the “Powers Ferry Property”), (iii) a Deed of Trust, Assignment,
Security Agreement and Fixture Filing (West Loop) (as the same may from time to
time be amended, restated, modified or supplemented, the “West Loop Deed of
Trust”) of even date herewith from West Loop to Lender, conveying and
encumbering certain real and personal property more particularly described
therein (the “West Loop Property”), (iv) a Deed of Trust, Assignment, Security
Agreement and Fixture Filing (Great Hills) (as the same may from time to time be
amended, restated, modified or supplemented, the “Great Hills Deed of Trust”) of
even date herewith from Austin Suburban to Lender, conveying and encumbering
certain real and personal property more particularly described therein (the
“Great Hills Property”), (v) a Deed of Trust, Assignment, Security Agreement and
Fixture Filing (Park Centre) (as the same may from time to time be amended,
restated, modified or supplemented, the “Park Centre Deed of Trust”) of even
date herewith from Austin Suburban to Lender, conveying and encumbering certain
real and personal property more particularly described therein (the “Park Centre
Property”), and (vi) a Deed of Trust, Assignment, Security Agreement and Fixture
Filing (Westech 360) (as the same may from time to time be amended, restated,
modified or supplemented, the “Westech 360 Deed of Trust”) of even date herewith
from Austin Suburban to Lender, conveying and encumbering certain real and
personal property more particularly described therein (the “Westech 360
Property”). For purposes hereof, the Northridge Deed to Secure Debt, the Powers
Ferry Deed to Secure Debt, the West Loop Deed of Trust, the Great Hills Deed of
Trust, the Park Centre Deed of Trust and the Westech 360 Deed of Trust shall be
hereinafter referred to, individually, as a “Security Instrument” and,
collectively, as the “Security Instruments”); and the Northridge Property, the
Powers Ferry Property, the West Loop Property, the Great Hills Property, the
Park Centre Property and the Westech 360 Property shall be hereinafter referred
to, individually, as a “Property” and, collectively, as the “Properties”). This
Note, the Security Instruments, the Term Loan Agreement between Borrowers and
Lender of even date herewith (as the same may from time to time be amended,
restated, modified or supplemented, the “Loan Agreement”) and all other
documents now or hereafter securing, guaranteeing or executed in connection with
the loan evidenced by this Note (the “Loan”), as the same may from time to time
be amended, restated, modified or supplemented, are herein sometimes called
individually a “Loan Document” and together the “Loan Documents.”
Section 3    Interest Rates.
3.1    Interest Rates. The Principal Debt from day to day outstanding which is
not past due shall bear interest at a rate per annum equal to the lesser of (i)
the maximum non-usurious rate of interest allowed by applicable Law, or (ii) the
following (computed as provided in Section 3.4 hereof) as applicable:
(a)    On Base Rate Principal, on any day, the Base Rate; and
(b)    On LIBOR Rate Principal, for the applicable Interest Period, the
applicable LIBOR Rate.
3.2    Interest Rate Elections.
(a)    Subject to the conditions and limitations in this Note, Borrowers may by
written notice to Lender in the form specified by Lender (a “Rate Election
Notice”):
(i)    Elect, for a new advance of funds, that such Principal Debt will be Base
Rate Principal, LIBOR Rate Principal or a combination thereof;

4

--------------------------------------------------------------------------------




(ii)    Elect to convert, on a LIBOR Business Day, all or part of Base Rate
Principal into LIBOR Rate Principal;
(iii)    Elect to convert, on the last day of the Interest Period applicable
thereto, all or part of any LIBOR Rate Principal into Base Rate Principal; or
(iv)    Elect to continue, commencing on the last day of the Interest Period
applicable thereto, any LIBOR Rate Principal.
If, for any reason, an effective election is not made in accordance with the
terms and conditions of this Note for any principal advance or for any LIBOR
Rate Principal for which the corresponding Interest Period is expiring, or to
convert Base Rate Principal to LIBOR Rate Principal, then the sums in question
will be Base Rate Principal until an effective LIBOR Rate Election is thereafter
made for such sums.
(b)    Each Rate Election Notice must be received by Lender not later than 10:00
a.m. on the applicable date as follows:
(i)    With respect to an advance of or conversion to Base Rate Principal, one
(1) Business Day prior to the proposed date of advance or conversion; and
(ii)    With respect to an advance of, conversion to or continuation of LIBOR
Rate Principal, three (3) LIBOR Business Days prior to the proposed date of
advance, conversion or continuation.
Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each Rate
Election Notice shall stipulate: (A) the amount of the advance or of the
Principal Debt to be converted or continued; (B) the nature of the proposed
advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal or a combination thereof, and in the case of a conversion
or continuation, the nature of the Principal Debt to be converted or continued;
and (C) in the case of LIBOR Rate Principal, the proposed commencement date and
duration of the Interest Period. All such notices shall be irrevocable once
given, and shall be deemed to have been given only when actually received by
Lender in writing in a form specified by Lender.
3.3    General Conditions Precedent to LIBOR Rate Election. In addition to any
other conditions herein, a LIBOR Rate Election shall not be permitted if:
(a)    An Event of Default has occurred and has not been waived by Lender or a
Potential Default has occurred and is continuing; or
(b)    After giving effect to the requested LIBOR Rate Election, the sum of all
LIBOR Rate Principal plus all Base Rate Principal would exceed the principal
face amount of this Note; or
(c)    The requested LIBOR Rate Election would cause more than two (2) LIBOR
Rate Elections by Borrowers to be in effect at any one time; or
(d)    The amount of LIBOR Rate Principal requested in the LIBOR Rate Election
is less than $200,000; or

5

--------------------------------------------------------------------------------




(e)    The requested interest period does not conform to the definition of
Interest Period herein; or
(f)    Any of the circumstances referred to in Section 3.5 hereof shall apply
with respect to the requested LIBOR Rate Election or the requested LIBOR Rate
Principal.
3.4    Computations and Determinations. All interest shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed.
Lender shall determine each interest rate applicable to the Principal Debt in
accordance with this Note and its determination thereof shall be conclusive in
the absence of manifest error. The books and records of Lender shall be
conclusive evidence, in the absence of manifest error, of all sums owing to
Lender from time to time under this Note, but the failure to record any such
information shall not limit or affect the obligations of any Borrower under the
Loan Documents.
3.5    Illegality. If Lender determines that any Law has made it unlawful, or
that any Governmental Authority (as defined in Section 7) has asserted that it
is unlawful, for Lender to make, maintain or fund loans whose interest is
determined by reference to the London Interbank Offered Rate, or to determine or
charge interest rates based upon the London Interbank Offered Rate, or any
Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, U.S. Dollars in the London
interbank eurodollar market, then, on notice thereof by Lender to Borrowers, (a)
any obligation of Lender to honor any LIBOR Rate Election or to maintain or
continue any LIBOR Rate Principal or to convert Base Rate Principal to LIBOR
Rate Principal shall be suspended, and (b) if such notice asserts the illegality
of Lender providing or maintaining Base Rate Principal the interest rate on
which is determined by reference to the LIBOR Daily Floating Rate component of
the Base Rate, the interest rate on which Base Rate Principal shall, if
necessary to avoid such illegality, be determined by Lender without reference to
the LIBOR Daily Floating Rate component of the Base Rate, in each case until
Lender notifies Borrowers in writing that the circumstances giving rise to such
determination no longer exist. Upon receipt of such written notice, (i)
Borrowers shall, upon written demand from Lender, prepay or, if applicable,
convert all LIBOR Rate Principal to Base Rate Principal (the interest rate on
which Base Rate Principal shall, if necessary to avoid such illegality, be
reasonably determined by Lender without reference to the LIBOR Daily Floating
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if Lender may lawfully continue to maintain such LIBOR Rate Principal
to such day, or immediately, if Lender may not lawfully continue to maintain
such LIBOR Rate Principal, and (ii) if such notice asserts the illegality of
Lender determining or charging interest rates based upon the London Interbank
Offered Rate, Lender shall during the period of such suspension compute the Base
Rate without reference to the LIBOR Daily Floating Rate component thereof until
it is no longer illegal for Lender to determine or charge interest rates based
upon the London Interbank Offered Rate.
3.6    Inability to Determine Rates. If Lender determines in good faith (and not
on an arbitrary or capricious basis) that for any reason in connection with any
LIBOR Rate Election or a conversion to or continuation of LIBOR Rate Principal
that (a) U.S. Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such LIBOR Rate Election or LIBOR Rate Principal, (b) adequate and reasonable
means do not exist for determining the London Interbank Offered Rate for any
such LIBOR Rate Election or LIBOR Rate Principal, or the LIBOR Daily Floating
Rate in connection with any existing or proposed Base Rate Principal, or (c) the
LIBOR Rate for any LIBOR Rate Election will not adequately and fairly reflect
the cost to Lender of funding or maintaining the applicable LIBOR Rate
Principal, Lender will promptly so notify Borrowers in writing. Thereafter, (i)
the obligation of Lender to honor LIBOR Rate Elections and to maintain LIBOR
Rate Principal shall be suspended, and (ii) in the event of a determination
described in the preceding sentence with respect to the LIBOR Daily Floating
Rate

6

--------------------------------------------------------------------------------




component of the Base Rate, the utilization of the LIBOR Daily Floating Rate
component in determining the Base Rate shall be suspended, in each case until
Lender revokes such notice. Upon receipt of such written notice, Borrowers may
revoke any pending LIBOR Rate Election for borrowing of, conversion to or
continuation of LIBOR Rate Principal or, failing that, will be deemed to have
converted such election into a request for Base Rate Principal in the amount
specified therein.
3.7    Additional Defined Terms. In addition to other terms defined herein, as
used herein the following terms shall have the meanings indicated, unless the
context otherwise requires:
“Adjusted LIBOR Rate” means the quotient obtained by dividing (a) the applicable
London Interbank Offered Rate by (b) 1.00 minus the LIBOR Reserve Percentage.
“Base Rate” means, on any day, except as provided in Section 3.5 or Section 3.6
above, a fluctuating rate of interest per annum equal to the LIBOR Daily
Floating Rate plus the Base Rate Margin. In the event the Base Rate cannot be
determined by reference to the LIBOR Daily Floating Rate as provided in
Section 3.5 or Section 3.6 above, “Base Rate” shall mean the Base Rate Margin
plus the highest of: (a) the rate of interest in effect for such day as publicly
announced from time to time by Lender as its “Prime Rate,” or (b) the Federal
Funds Rate for that day plus fifty (50) basis points. The “Prime Rate” is a rate
set by Lender based upon various factors including Lender’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such Prime Rate announced by Lender shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Margin” means two hundred fifty (250) basis points per annum, unless,
prior to December 31, 2014, or on any Test Date, the Properties shall have
satisfied an Ongoing Debt Service Coverage Ratio of at least 1.25 to 1.00, then
Base Rate Margin shall mean two hundred twenty-five (225) basis points per
annum.
“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as reasonably determined by
Lender.
“Indebtedness” means any and all of the indebtedness to Lender evidenced,
governed or secured by or arising under this Note or any other Loan Document.
“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1) month thereafter,
as elected by Borrowers in the applicable Rate Election Notice; provided that:
(i)    Each Interest Period must commence on a LIBOR Business Day;

7

--------------------------------------------------------------------------------




(ii)    In the case of the continuation of LIBOR Rate Principal, the Interest
Period applicable after the continuation of such LIBOR Rate Principal shall
commence on the last day of the preceding Interest Period;
(iii)    The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Lender using the practices of
the London interbank eurodollar market; and
(iv)    No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.
“Law” or “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LIBOR” means the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available.
“LIBOR Business Day” means a Business Day which is also a London Banking Day.
“LIBOR Daily Floating Rate” means a fluctuating rate of interest per annum equal
to (a) LIBOR, as published by Reuters (or other commercially available source
providing quotations of LIBOR as selected by Lender from time to time) at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to the date in question, for U.S. Dollar deposits being delivered in the
London interbank eurodollar market for a term of one (1) month commencing that
day, or (b) if such published rate is not available at such time for any reason,
the rate per annum reasonably determined by Lender to be the rate at which
deposits in U.S. Dollars for delivery on the date of determination in same day
funds in the approximate outstanding amount of the Loan and with a term equal to
one (1) month would be offered by Bank of America, N.A.’s London Branch to major
banks in the London interbank eurodollar market at their request at the date and
time of determination.
“LIBOR Margin” means two hundred fifty (250) basis points per annum, unless,
prior to December 31, 2014, or on any Test Date, the Properties shall have
satisfied an Ongoing Debt Service Coverage Ratio of at least 1.25 to 1.00, then
LIBOR Margin shall mean two hundred twenty-five (225) basis points per annum.
“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.
“LIBOR Rate Election” means an election by Borrowers of an applicable LIBOR Rate
in accordance with this Note.
“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.
“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal, carried out to five
decimal places) which is in effect on such day, under regulations issued from
time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including marginal, emergency,
supplemental, special and other reserves)

8

--------------------------------------------------------------------------------




applicable to member banks of the Federal Reserve System, in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on LIBOR Rate
Principal is determined), whether or not Lender has any Eurocurrency liabilities
or such requirement otherwise in fact applies to Lender. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.
“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum equal to (a) LIBOR, as published by Reuters (or other
commercially available source providing quotations of LIBOR as selected by
Lender from time to time) at approximately 11:00 a.m. London time two (2) London
Banking Days prior to the commencement of the Interest Period, for U.S. Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (b) if such rate is not available at any
time for any reason, the rate per annum reasonably determined by Lender to be
the rate at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Rate
Election or the LIBOR Rate Principal being continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America,
N.A.’s London Branch to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the commencement of such Interest Period.
“Note” means this promissory note, and any renewals, extensions, amendments or
supplements hereof.
“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
“Principal Debt” means the aggregate unpaid principal balance of this Note at
the time in question.
Section 4    Prepayment.
(c)    Borrowers may prepay the principal balance of this Note, in full at any
time or in part from time to time, provided that: (i) Lender shall have actually
received from Borrowers prior irrevocable written notice (the “Prepayment
Notice”) of Borrowers’ intent to prepay, the amount of principal which will be
prepaid (the “Prepaid Principal”), and the date on which the prepayment will be
made; (ii) each prepayment shall be in an amount not less than $1,000 (unless
the prepayment retires the outstanding balance of this Note in full); and (iii)
each prepayment shall be in the amount of 100% of the Prepaid Principal, plus
any other sums which have become due to Lender under the Loan Documents on or
before the date of prepayment but have not been paid; and (iv) no portion of
LIBOR Rate Principal may be prepaid except on the last day of the Interest
Period applicable thereto, unless (X) the prior written consent of Lender is
obtained which consent, if given, shall provide, without limitation, the manner
and order in which the prepayment is to be applied to the Indebtedness, and (Y)
Borrowers pay to Lender any Consequential Loss as a result thereof, in
accordance with Section 4(b) below. If this Note is prepaid in full, any
commitment of Lender for further advances shall automatically terminate.
(b)    Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrowers shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of revenue, profit or
yield, as determined by Lender in its judgment reasonably exercised (together,
“Consequential Loss”) incurred by Lender with respect to any LIBOR Rate,
including any LIBOR Rate Election or LIBOR Rate Principal as a result of: (i)
the failure of Borrowers to

9

--------------------------------------------------------------------------------




make any payment on the date or in the amount specified in any Prepayment Notice
from Borrowers to Lender; (ii) the failure of Borrowers to borrow, continue or
convert into LIBOR Rate Principal on the date or in the amount specified in any
Rate Election Notice or other notice given by Borrowers to Lender; (iii) the
early termination of any Interest Period for any reason; or (iv) the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid. Borrowers agree to pay all Consequential
Loss upon any prepayment of LIBOR Rate Principal (it being understood and agreed
that no Consequential Loss shall be payable in connection with the prepayment of
any Base Rate Principal), whether voluntary or involuntary, whether effected by
a credit bid at foreclosure, or whether by reason of acceleration upon an Event
of Default or upon any transfer or conveyance of any right, title or interest in
the Property giving Lender the right to accelerate the maturity of this Note as
provided in the Security Instruments. Notwithstanding the foregoing, the amount
of the Consequential Loss shall never be less than zero or greater than is
permitted by applicable Law. Lender shall provide a notice to Borrowers setting
forth Lender’s determination of any Consequential Loss, which notice shall be
conclusive and binding in the absence of manifest error. Lender reserves the
right to provide interim calculations of such Consequential Loss in any notice
of default or notice of sale for informational purposes, but the exact amount of
such Consequential Loss shall be calculated only upon the actual prepayment of
LIBOR Rate Principal as described herein. The Consequential Loss shall be
included in the total indebtedness secured by the Security Instruments for all
purposes, including in connection with a foreclosure sale. Lender may include
the amount of the Consequential Loss in any credit bid Lender may make at a
foreclosure sale. Lender shall have no obligation to purchase, sell and/or match
funds in connection with the funding or maintaining of the Loan or any portion
thereof. The obligations of Borrowers under this Section shall survive any
termination of the Loan Documents and payment of this Note and shall not be
waived by any delay by Lender in seeking such compensation.
Section 5    Late Charges. If Borrowers shall fail to make any payment under the
terms of this Note (other than the payment due at maturity) within fifteen (15)
days after the date such payment is due, Borrowers shall pay to Lender on demand
a late charge equal to four percent (4%) of the amount of such payment. Such
fifteen (15) day period shall not be construed as in any way extending the due
date of any payment. The late charge is imposed for the purpose of defraying the
expenses of Lender incident to handling such delinquent payment. This charge
shall be in addition to, and not in lieu of, any other amount that Lender may be
entitled to receive or action that Lender may be authorized to take as a result
of such late payment.
Section 6    Default Rate. After the occurrence, and during the continuance, of
an Event of Default (including the expiration of any applicable cure period),
Lender, in Lender’s sole discretion and without notice or demand, may raise the
rate of interest accruing on the outstanding principal balance of this Note by
the lesser of (i) the maximum non-usurious rate of interest allowed by
applicable Law, or (ii) three hundred (300) basis points above the rate of
interest otherwise applicable (the “Default Rate”), independent of whether
Lender elects to accelerate the outstanding principal balance of this Note.
Section 7    Increased Costs. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Lender (which shall
include, for purposes of this Section, any corporation Controlling Lender)
(excluding any reserve requirement already reflected in the calculation of the
interest rate in this Note);

10

--------------------------------------------------------------------------------




(b)    subject Lender to any taxes (other than taxes imposed on or measured by
net income, however denominated, franchise taxes or branch profit taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(c)    impose on Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Note or any outstanding amount of the
Loan;
(d)    and the result of any of the foregoing shall be to increase the cost to
Lender, of providing, continuing or maintaining the Loan, or to reduce the
amount of any sum received or receivable by Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of Lender,
Borrower will pay to Lender, within fifteen (15) days of the date of delivery of
any such written notice, such additional amount or amounts as will compensate
Lender for such additional costs incurred or reduction suffered. Such additional
costs and/or reduction shall be allocated to this Note or any outstanding amount
of the Loan as reasonably determined by Lender, using any reasonable method. No
failure by Lender to immediately demand payment of any amounts hereunder shall
constitute a waiver of Lender’s right to demand payment of such amounts at any
subsequent time. Nothing herein contained shall be construed or shall operate to
require Borrower to pay any interest, fees, costs or charges greater than is
permitted by applicable Law.
“Change in Law” means the occurrence, after the date of this Note, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline, or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(y) all requests, rules, guidelines, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, or issued.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Section 8    Capital Requirements. If Lender (which shall include, for purposes
of this Section, any corporation Controlling Lender) determines that any Change
in Law affecting Lender, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on Lender’s capital, as
allocated to this Note or the Loan, or to Lender’s commitments under this Note
or the Loan, to a level below that which Lender could have achieved but for such
Change in Law (taking into consideration Lender’s policies with respect to
capital adequacy), then from time to time Borrowers will pay to Lender, within
fifteen (15) days after written request by Lender, such additional amount or
amounts as will compensate Lender for any such reduction suffered. The
allocation shall be made as determined by Lender, using any reasonable method.
No failure by Lender to immediately demand payment of any amounts hereunder
shall constitute a waiver of Lender’s right to demand payment of such amounts at
any subsequent time. Nothing herein contained shall be construed or shall
operate to require Borrower to pay any interest, fees, costs or charges greater
than is permitted by applicable Law.

11

--------------------------------------------------------------------------------




Section 9    Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest (including interest at the Default Rate, if applicable), to
unpaid principal, and to any other sums due and unpaid to Lender under the Loan
Documents, in such manner and order as Lender may elect in its sole discretion,
any instructions from any Borrower or anyone else to the contrary
notwithstanding. Remittances shall be made without offset, demand, counterclaim,
deduction, or recoupment (each of which is hereby waived) and shall be accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the amount then due on any
indebtedness shall be deemed an acceptance on account only, notwithstanding any
notation on or accompanying such partial payment to the contrary, and shall not
in any way (a) waive or excuse the existence of an Event of Default (as
hereinafter defined), (b) waive, impair or extinguish any right or remedy
available to Lender hereunder or under the other Loan Documents, or (c) waive
the requirement of punctual payment and performance or constitute a novation in
any respect. Payments received after 2:00 p.m. (California time) shall be deemed
to be received on, and shall be posted as of, the following Business Day.
Whenever any payment under this Note or any other Loan Document falls due on a
day which is not a Business Day, such payment may be made on the next succeeding
Business Day.
Section 10    Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Note:
(a)    Borrowers fail to pay within five (5) Business Days after any amounts
payable by any Borrower to Lender under the terms of this Note become due and
payable.
(b)    Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept, subject to any applicable notice and grace or cure
period.
(c)    An Event of Default (as therein defined) occurs under any of the Loan
Documents other than this Note (subject to any applicable grace or cure period).
Section 11    Remedies. Upon the occurrence of an Event of Default, Lender may
at any time thereafter exercise any one or more of the following rights, powers
and remedies:
(a)    Lender may accelerate the current Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.
(b)    Lender may set off the amount owed by Borrowers to Lender, whether or not
matured and regardless of the adequacy of any other collateral securing the
Note, against any and all accounts, credits, money, securities or other property
now or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrowers, without notice to or the consent of any
Borrower.
(c)    Lender may foreclose or otherwise realize upon any liens or security
interests securing payment hereof.
(d)    Lender may exercise any of its other rights, powers and remedies under
the Loan Documents or at law or in equity.

12

--------------------------------------------------------------------------------




Without limitation of the foregoing, upon the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code (Title 11 of the United States Code, as in effect from time to time), any
obligation of Lender to make advances shall automatically terminate, and the
unpaid principal amount of the Loan outstanding and all interest and other
amounts payable hereunder and under the other Loan Documents shall automatically
become due and payable, in each case without further act of Lender.
Section 12    Remedies Cumulative. All of the rights and remedies of Lender
under this Note and the other Loan Documents are cumulative of each other and of
any and all other rights at law or in equity, and the exercise by Lender of any
one or more of such rights and remedies shall not preclude the simultaneous or
later exercise by Lender of any or all such other rights and remedies. No single
or partial exercise of any right or remedy shall exhaust it or preclude any
other or further exercise thereof, and every right and remedy may be exercised
at any time and from time to time. No failure by Lender to exercise, nor delay
in exercising, any right or remedy, including but not limited to the right to
accelerate the maturity of this Note, shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default. Without limiting the generality
of the foregoing provisions, the acceptance by Lender from time to time of any
payment under this Note which is past due or which is less than the payment in
full of all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Lender to accelerate
the maturity of this Note or to exercise any other right or remedy under this
Note and/or any other Loan Document at the time or at any subsequent time, or
nullify any prior exercise of any such right or remedy, or (ii) constitute a
waiver of the requirement of punctual payment and performance or a novation in
any respect.
Section 13    Costs and Expenses of Enforcement. Borrowers agree to pay to
Lender on demand all costs and expenses incurred by Lender in seeking to collect
this Note or to enforce any of Lender’s rights and remedies under the Loan
Documents, including court costs and reasonable attorneys’ fees and expenses,
whether or not suit is filed hereon, or whether in connection with bankruptcy,
insolvency or appeal.
Section 14    Service of Process. Each Borrower hereby irrevocably designates
and appoints Todd Smith of KBS Capital Advisors LLC as such Borrower’s
authorized agent to accept and acknowledge on such Borrower’s behalf service of
any and all process that may be served in any suit, action, or proceeding
instituted in connection with this Note in any state or federal court sitting in
the State of Texas. If such agent shall cease so to act, Borrower shall
irrevocably designate and appoint without delay another such agent reasonably
satisfactory to Lender and shall promptly deliver to Lender evidence in writing
of such agent’s acceptance of such appointment and its agreement that such
appointment shall be irrevocable.
Each Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to such
Borrower and (b) serving a copy thereof upon the agent, if any, hereinabove
designated and appointed by such Borrower as such Borrower’s agent for service
of process. Each Borrower irrevocably agrees that such service shall be deemed
to be service of process upon such Borrower in any such suit, action, or
proceeding. Nothing in this Note shall affect the right of Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of Lender otherwise to bring proceedings against any Borrower in
the courts of any jurisdiction or jurisdictions, subject to any provision or
agreement for arbitration or dispute resolution set forth in the Loan Agreement.
Section 15    Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The

13

--------------------------------------------------------------------------------




foregoing sentence shall not be construed to permit any Borrower to assign the
Loan except as otherwise permitted under the Loan Documents.
Section 16    General Provisions. Time is of the essence with respect to each
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as a Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Each Borrower
and each party executing this Note as a Borrower hereby severally (a) waive
demand, presentment for payment, notice of dishonor and of nonpayment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices (except any notices which are specifically required by this
Note or any other Loan Document), filing of suit and diligence in collecting
this Note or enforcing any of the security herefor; (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
Lender shall not be required first to institute suit or exhaust its remedies
hereon against any Borrower or others liable or to become liable hereon or to
perfect or enforce its rights against them or any security herefor; (d) consent
to any extensions or postponements of time of payment of this Note for any
period or periods of time and to any partial payments, before or after maturity,
and to any other indulgences with respect hereto, without notice thereof to any
of them; and (e) submit (and waive all rights to object) to non‑exclusive
personal jurisdiction of any state or federal court sitting in the state and
county in which payment of this Note is to be made for the enforcement of any
and all obligations under this Note and the other Loan Documents; (f) waive the
benefit of all homestead and similar exemptions as to this Note; (g) agree that
their liability under this Note shall not be affected or impaired by any
determination that any title, security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate to the
Loan and the Loan Documents any and all rights against another Borrower and any
security for the payment of this Note, whether by subrogation, agreement or
otherwise, until this Note is paid in full. A determination that any provision
of this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances. This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought. Captions and headings
in this Note are for convenience only and shall be disregarded in construing it.
This Note and its validity, enforcement and interpretation shall be governed by
the laws of the State of Texas (without regard to any principles of conflicts of
laws) and applicable United States federal law. Whenever a time of day is
referred to herein, unless otherwise specified such time shall be the local time
of the place where payment of this Note is to be made. The term “Business Day”
shall mean a day on which Lender is open for the conduct of substantially all of
its banking business at its office in the city in which this Note is payable
(excluding Saturdays and Sundays). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.
The words “include” and “including” shall be interpreted as if followed by the
words “without limitation.”
Section 17    Notices; Time. All notices, requests, consents, approvals or
demands (collectively, “Notice”) required or permitted by this Note to be given
by any party to any other party hereunder shall, unless specified otherwise, be
in writing (including facsimile (fax) transmission) and shall be given to such
party at its address or fax number set forth in the notice provisions of the
Loan Agreement, or at such other address or fax number as such party may
hereafter specify for the purpose by Notice to the other party. Each such Notice
shall be effective when actually received by the addressee or when the attempted
initial delivery is refused or when it cannot be made because of a change of
address of which the sending party has not been notified; provided, that notices
to Lender under Sections 3.1 through 3.7 hereof, inclusive, and notices of
changed address or fax number, shall not be effective until received.

14

--------------------------------------------------------------------------------




Section 18    No Usury. It is expressly stipulated and agreed to be the intent
of Borrowers and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrowers results in Borrowers having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by any of the Security Instruments, and the provisions of this Note and
the other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use or forbearance of the Loan shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the maximum lawful rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.
Section 19    WAIVER OF JURY TRIAL. AS FURTHER PROVIDED IN THE LOAN AGREEMENT,
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE, THE
LOAN AGREEMENT, THE MORTGAGE, OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).
EACH PARTY HERETO HEREBY:
(a)    CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER;
(b)    ACKNOWLEDGES THAT THIS WAIVER AND THE PROVISIONS OF THIS SECTION WERE A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS;
(c)    CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE;
(d)    AGREES AND UNDERSTANDS THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY
JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH PROCEEDING OR ACTION, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE, AND FURTHER AGREES THAT
SUCH PARTY SHALL NOT SEEK TO

15

--------------------------------------------------------------------------------




CONSOLIDATE ANY SUCH PROCEEDING OR ACTION WITH ANY OTHER PROCEEDING OR ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED;
(e)    AGREES THAT BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY
OF THIS SECTION IN ANY PROCEEDING OR ACTION AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL; AND
(f)    REPRESENTS AND WARRANTS THAT SUCH PARTY HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
Section 20    Joint and Several Liability.
(a)    As used in this Section, the term “Co-Borrower” shall mean any one of the
following: West Loop or Iron Point, each as maker of this Note; and the term
“Co-Borrowers” shall mean both Co-Borrowers, collectively.
(b)    Each Co-Borrower agrees that it is jointly and severally liable to Lender
for the payment of all obligations arising under this Note and the other Loan
Documents, and that such liability is independent of the obligations of the
other Co-Borrower. Lender may bring an action against any Co-Borrower, whether
or not an action is brought against the other Co-Borrower.
(c)    Each Co-Borrower agrees that any release which may be given by Lender to
the other Co-Borrower or Guarantor will not release such Co-Borrower from its
obligations under this Note or any of the other Loan Documents.
(d)    Each Co-Borrower waives any right to assert against Lender any defense,
setoff, counterclaim or claim that such Co-Borrower may have against the other
Co-Borrower or any other party liable to Lender for the obligations of the
Co-Borrowers under this Note or any of the other Loan Documents.
(e)    Each Co-Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Co-Borrower and of all
circumstances which bear upon the risk of nonpayment. Each Co-Borrower waives
any right it may have to require Lender to disclose to such Co-Borrower any
information that Lender may now or hereafter acquire concerning the financial
condition of the other Co-Borrower.
(f)    Each Co-Borrower waives all rights to notices of default or
nonperformance by any other Co-Borrower under this Note and the other Loan
Documents. Each Co-Borrower further waives all rights to notices of the
existence or the creation of new indebtedness by any other Co-Borrower.
(g)    Co-Borrowers represent and warrant to Lender that each will derive
benefit, directly and indirectly, from the collective administration and
availability of the Loan under this Note and the other Loan Documents.
Co-Borrowers agree that Lender will not be required to inquire as to the
disposition by any Co-Borrower of funds disbursed in accordance with the terms
of this Note or any of the other Loan Documents.

16

--------------------------------------------------------------------------------




(h)    Until all obligations of Co-Borrowers to Lender under this Note and the
other Loan Documents have been paid in full, each Co-Borrower waives any right
of subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, that
such Co-Borrower may now or hereafter have against any other Co-Borrower with
respect to the indebtedness incurred under this Note or any of the other Loan
Documents. Each Co-Borrower waives any right to enforce any remedy which Lender
now has or may hereafter have against any other Co-Borrower, and waives any
benefit of, and any right to participate in, any security now or hereafter held
by Lender.
(i)    Each Co-Borrower hereby waives any election of remedies by Lender that
impairs any subrogation or other right of such Co-Borrower to proceed against
any other Co-Borrower or other Person, including any loss of rights resulting
from any applicable anti-deficiency Laws relating to nonjudicial foreclosures of
real property or other Laws limiting, qualifying or discharging obligations or
remedies.
Section 21    Limited Recourse Provision. Lender shall have no recourse against,
nor shall there be any personal liability to, the members of any Borrower, or to
any shareholders, members, partners, beneficial interest holders or any other
entity or person in the ownership (directly or indirectly) of any Borrower with
respect to the obligations of Borrowers and Guarantor under the Loan. For
purposes of clarification, in no event shall the above language limit, reduce or
otherwise affect any Borrower’s liability or obligations under the Loan
Documents, Guarantor’s liability or obligations under the Guaranty, or Lender’s
right to exercise any rights or remedies against any collateral securing the
Loan.










[Signature pages follow.]

17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrowers have duly executed this Note under seal as of the
date first above written.


THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.


BORROWERS:


KBS SOR NORTHRIDGE, LLC,
a Delaware limited liability company


By: KBS SOR ACQUISITION III, LLC,
   a Delaware limited liability company,
   its sole member


   By: KBS SOR PROPERTIES, LLC,
      a Delaware limited liability company,
      its sole member


      By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
         a Delaware limited partnership,
         its sole member


         By: KBS STRATEGIC OPPORTUNITY REIT, INC.,
            a Maryland corporation,
            its sole general partner


            By: _/s/ David E. Snyder_________________
David E. Snyder,
Chief Financial Officer





[Signatures continue on following page]

SIGNATURE PAGE TO KBS SOR POOL II NOTE

--------------------------------------------------------------------------------






   KBS SOR POWERS FERRY LANDING EAST, LLC,
a Delaware limited liability company


By: KBS SOR ACQUISITION XV, LLC,
   a Delaware limited liability company,
   its sole member


   By: KBS SOR PROPERTIES, LLC,
      a Delaware limited liability company,
      its sole member


      By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
         a Delaware limited partnership,
         its sole member


         By: KBS STRATEGIC OPPORTUNITY REIT, INC.,
            a Maryland corporation,
            its sole general partner


            By: _/s/ David E. Snyder___________________
David E. Snyder,
Chief Financial Officer





[Signatures continue on following page]

SIGNATURE PAGE TO KBS SOR POOL II NOTE

--------------------------------------------------------------------------------








KBS SOR 6565-6575 WEST LOOP SOUTH, LLC, 
a Delaware limited liability company


By: KBS SOR ACQUISITION XVII, LLC,
   a Delaware limited liability company,
   its sole member


   By: KBS SOR PROPERTIES, LLC,
      a Delaware limited liability company,
      its sole member


      By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
         a Delaware limited partnership,
         its sole member


         By: KBS STRATEGIC OPPORTUNITY REIT, INC.,
            a Maryland corporation,
            its sole general partner


            By: _/s/ David E. Snyder_______________
David E. Snyder,
Chief Financial Officer











[Signatures continue on following page]

SIGNATURE PAGE TO KBS SOR POOL II NOTE

--------------------------------------------------------------------------------










   KBS SOR AUSTIN SUBURBAN PORTFOLIO, LLC, 
   a Delaware limited liability company


   By: KBS SOR ACQUISITION XVIII, LLC,
      a Delaware limited liability company,
      its sole member


      By: KBS SOR PROPERTIES, LLC,
         a Delaware limited liability company,
         its sole member


         By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
            a Delaware limited partnership,
            its sole member


            By: KBS STRATEGIC OPPORTUNITY REIT, INC.,
               a Maryland corporation,
               its sole general partner


               By: _/s/ David E. Snyder_________________
David E. Snyder,
Chief Financial Officer






SIGNATURE PAGE TO KBS SOR POOL II NOTE